Appeal, insofar as taken from that portion of the Appellate Division order that affirmed the dismissal of plaintiff’s causes of action for declaratory relief, an accounting, unjust enrichment and damages for breach of a joint venture agreement, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the *1081remaining portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution.